EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Blecher on 19 July 2021.

Pursuant to MPEP 606.01, the title has been changed to read:
--GENERATING A TEMPORAL TOPOLOGY GRAPH OF A COMPUTING ENVIRONMENT BASED ON CAPTURED COMPONENT RELATIONSHIP DATA--

Please replace all previous versions of the claims with the following:
1.	(Currently Amended)  A computer-implemented method for generating a temporal topology graph of a computing environment on a graphical user interface (GUI), the method comprising:
generating, at a plurality of managed components of the computing environment, managed component relationship data for the plurality of managed components, the managed component relationship data comprising parent/child information for a managed component of the plurality of managed components and temporal information at a moment in time, wherein the managed component relationship data is generated at each managed component of the plurality of managed components;
capturing, at a collector virtual appliance of the computing environment, operational data communicated over the computing environment, the operational data comprising the managed component relationship data and other data;
filtering, at the collector virtual appliance of the computing environment, the managed component relationship data from the operational data, wherein the filtering is performed according to a manifest;
receiving, at a service provider, the managed component relationship data for the plurality of managed components of the computing environment;

generating, by the service provider, the temporal topology graph on the GUI, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data, wherein the temporal topology graph comprises the moment in time for each instance of the managed component relationship data within the temporal topology graph; [[and]]
maintaining, by the service provider, the temporal topology graph for the computing environment; and
receiving a user interaction, at the service provider, with the temporal topology graph via the GUI to incrementally step through the temporal topology graph to view instances of the managed component relationship data at one or more moments in time.

	2.	(Original)  The computer-implemented method of Claim 1, wherein the computing environment is a datacenter and the plurality of managed components comprises hardware components and virtual components of the datacenter.

	3.	(Cancelled) 

	4.	(Cancelled)  

	5.	(Previously Presented)  The computer-implemented method of Claim 1, wherein the manifest is extensible and configurable by the service provider.

	6.	(Previously Presented)  The computer-implemented method of Claim 1, further comprising:


	7.	(Previously Presented)  The computer-implemented method of Claim 1, further comprising:
	communicating an update of the manifest to the collector virtual appliance.

	8.	(Original)  The computer-implemented method of Claim 7, further comprising:
receiving a request from the collector virtual appliance for any available updates to the manifest.

9.	(Original)  The computer-implemented method of Claim 1, wherein an instance of the managed component relationship data is generated at the computing environment responsive to a change in topology of the plurality of managed components of the computing environment.

	10.	(Original)  The computer-implemented method of Claim 1, further comprising:
	receiving event data for the plurality of managed components of the computing environment.

	11.	(Currently Amended)  A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for generating a temporal topology graph of a computing environment on a graphical user interface (GUI), the method comprising:
	generating, at a plurality of managed components of the computing environment, managed component relationship data for the plurality of managed components, the managed component relationship data comprising parent/child information for a managed component of the plurality of managed components and temporal information at a moment in time, wherein an instance of the managed component relationship data is generated at the computing environment responsive to a change in topology of the plurality of managed components of the computing environment, wherein the 
capturing operational data communicated over the computing environment, the operational data comprising the managed component relationship data and other data;
filtering the managed component relationship data from the operational data, wherein the filtering is performed according to a manifest;
receiving the managed component relationship data for the plurality of managed components of the computing environment at a service provider of the computing environment;
	transforming the managed component relationship data into graphical data of a temporal topology graph of the computing environment, the graphical data comprising nodes and edges, wherein the nodes comprise information identifying the plurality of managed components and the edges comprises relationship information between the plurality of managed components; 
generating the temporal topology graph on the GUI, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data, wherein the temporal topology graph comprises the moment in time for each instance of the managed component relationship data within the temporal topology graph; [[and]]
	maintaining the temporal topology graph for the computing environment at the service provider; and
receiving a user interaction with the temporal topology graph via the GUI to incrementally step through the temporal topology graph to view instances of the managed component relationship data at one or more moments in time.

	12.	(Original)  The non-transitory computer readable storage medium of Claim 11, wherein the computing environment is a datacenter and the plurality of managed components comprises hardware components and virtual components of the datacenter.

	13.	(Cancelled)  



	15.	(Previously Presented)  The non-transitory computer readable storage medium of Claim 11, wherein the manifest is extensible and configurable by the service provider.

	16.	(Previously Presented)  The non-transitory computer readable storage medium of Claim 11, the method further comprising:
	receiving an update to the manifest, wherein the update comprises a change in the managed component relationship data to be collected at a collector virtual appliance of the computing environment.

	17.	(Previously Presented)  The non-transitory computer readable storage medium of Claim 11, the method further comprising:
	communicating an update of the manifest to a collector virtual appliance of the computing environment.

	18.	(Original)  The non-transitory computer readable storage medium of Claim 17, the method further comprising:
receiving a request from the collector virtual appliance for any available updates to the manifest.

	19.	(Original)  The non-transitory computer readable storage medium of Claim 11, the method further comprising:
	receiving event data for the plurality of managed components of the computing environment.

20.	(Currently Amended)  A system for manifest-driven data collection in a computing environment, the system comprising:
a data storage unit; and 
a processor communicatively coupled with the data storage unit, the processor configured to:

capture operational data communicated over the computing environment, the operational data comprising the managed component relationship data and other data;
filter the managed component relationship data from the operational data, wherein the filtering is performed according to a manifest;
receive the event data and the managed component relationship data for the plurality of managed components of the computing environment at a service provider of the computing environment;
	transform the managed component relationship data into graphical data of a temporal topology graph of the computing environment, the graphical data comprising nodes and edges, wherein the nodes comprise information identifying the plurality of managed components and the edges comprises relationship information between the plurality of managed components; 
generate the temporal topology graph on a graphical user interface (GUI), the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data, wherein the temporal topology graph comprises the moment in time for each instance of the managed component relationship data within the temporal topology graph; [[and]]
	maintain the temporal topology graph and the event data for the computing environment; and
receive a user interaction with the temporal topology graph via the GUI to incrementally step through the temporal topology graph to view instances of the managed component relationship data at one or more moments in time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, McDowall Pub. No.: US 2014/0280900 A1 discloses representing SDN enabled networks as programmable graph models using agents to receive updates from network elements that identify state changes in the SDN network on a graph, reflected as events that may be subscribed to by the agents, the graph having edges that represent directions of traffic flow and statuses of network elements in real time, and maintaining the graph at a storage location in the cloud.
Greifeneder et al. Pub. No.: US 2016/0105350 A1 discloses receiving topology data from agents, and processes it into an integrated topology model used to reflect topology changes over periods of time.

However, none of the prior art alone or in combination anticipates or renders obvious the combination of limitations set forth in the independent claims, comprising generating relationship data at a plurality of managed components comprising parent/child information at a moment in time, capturing the data at a virtual appliance, which filters the data and sends the data to a service provider, which transforms the data into graphical data comprising nodes and edges, which is used to generate a topology graph enabling a user to interact with the graph to incrementally step through the data. Since none of the prior art alone or in combination anticipates or renders obvious the combination of limitations set forth in the independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195